Hinman, J.
There is a motion in arrest, and also a motion for a new trial in this case ; but we do not understand that the charge of the court is complained of, except in respect to the omission of the court to charge the jury as requested by the defendant, that the article, the publication *61of which was complained of, was not upon its face libelous, and that although the jury should find that the plaintiff had sustained all the allegations in her declaration, still their verdict must be for the defendant. As this is in substance the same question which arises upon the motion in arrest, no further notice need be taken of the motion for a new trial.
Ought then the judgment to be arrested on the ground that the publication complained of is not upon its face libelous ? The court gave to the jury the correct definition of a libel. It is a false and malicious writing, published of another, which renders him contemptible or ridiculous in public estimation, or exposes him to public hatred or contempt, or hinders virtuous men from associating with him. As applicable to the publication in question this was as full a definition as was called for, and it follows from it that to publish of another that he is a swindler or a liar is libelous, although the same words if spoken merely would not of themselves be actionable. J'Anson v. Stewart, 1 T. R., 748. If therefore the publication charges the plaintiff with being a liar, it is undoubtedly a libel. We think it does so charge her, not only in respect to her having given false information to the committee as to the conduct of the district in the matter of furnishing wood for the use of the school, but with being an unreliable and untruthful person generally.
The declaration, by way of inducement, avers that visitors of the school had made a report in respect to its condition, that the plaintiff was the teacher, and had made a statement regarding the fuel provided for her use, and that the defendant knew what this statement was. Now when the defendant publishes in respect to this report that it is false, and that had the visitors inquired of any one acquainted with the subject except the teacher they would have learned that the fault was not in the district but in the teacher’s will, it seems necessarily to follow, if it be assumed that the publication is true, that the teacher, though acquainted with the subject, was not willing, in consequence of a perverse will, to give correct information to the visitors, but had in point of fact given them false information. The committee obtained information *62somewhere, from which they made the report. The article says it is false, and that, if the information had been obtained of any one but the teacher, it would have been correct. This is the substance of it, and what is it but a charge against her of giving false information in respect to a matter about which it was her duty to give correctly all the information in her power, and of giving this false information in consequence of a perverse will. Is this any thing but a charge of willful lying in an official matter, (that is, to official persons, whose duty it was to inquire into the matter,) and of doing it willfully ? And when she is thus charged with actual falsehood, in respect to a matter upon which it appears that she possessed all the information that could be required or that any other person could be supposed to possess, the publication goes on to say that correct information could have been obtained of any other person in the district. The inference from this is irresistible, that correct information could not be obtained from her in consequence of her willful disposition to give false information. Is not the giving of instances of willful untruthfulness, as a reason why a particular person cannot be depended upon, a charge of general untruthfulness, of being a liar? We think it is; There was therefore in our opinion no error in the ruling of the superior court, and the judgment ought not to be arrested or a new trial granted; and so we advise the superior court.
In this opinion the other judges concurred.
Motion in arrest to be overruled.
New trial not to be granted.